Case 2:19-cv-00158-JPH-DLP Document 51 Filed 03/26/21 Page 1 of 8 PageID #: 380




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

 DAKOTA JAMES CALDWELL,                      )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 2:19-cv-00158-JPH-DLP
                                             )
 VIGO COUNTY SHERIFF'S                       )
 DEPARTMENT,                                 )
 SWEENY-MCBRIDE Deputy,                      )
 PIRTLE Deputy,                              )
                                             )
                          Defendants.        )

   ORDER GRANTING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

       Plaintiff, Dakota Caldwell, was stopped by Vigo County Sheriff's Deputies

 Christopher McBride and Jared Pirtle ("the Deputies") after they received a

 report that someone was impersonating a police officer. The Deputies

 investigated and searched Mr. Caldwell's vehicle. Mr. Caldwell brought this

 lawsuit pro se against the Deputies and the Vigo County Sheriff's Department,

 alleging that the stop and vehicle search violated the Fourth Amendment. Dkt.

 1. Defendants have moved for summary judgment. Dkt. 39. Because the stop

 and search were reasonable under the Constitution, that motion is GRANTED.

                                          I.
                                Facts and Background

       Because Defendants moved for summary judgment under Rule 56(a), the

 Court views and recites the evidence "in the light most favorable to the non-

 moving party and draw[s] all reasonable inferences in that party's favor."

 Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted).

                                         1
Case 2:19-cv-00158-JPH-DLP Document 51 Filed 03/26/21 Page 2 of 8 PageID #: 381




       Mr. Caldwell started working for Citizen's Security in 2017. Dkt. 39-1 at

 8 (Caldwell Dep.). On October 8, 2018, he was assigned to work security at

 Prairie Creek Park. Id. at 13. He got to the park before his 10:45 p.m. shift

 and waited in his 2003 Ford Explorer—which had LED emergency-vehicle

 lights because it had previously been a police vehicle. Id. at 11–18; dkt. 39-3

 at 12 (McBride Dep.). Mr. Caldwell had recently bought the vehicle and had

 not yet registered it. Dkt. 39-1 at 13, 32 (Caldwell Dep). He had with him a

 tactical vest, a bulletproof vest, handcuffs, a baton, pepper spray, and two

 firearms. Id. at 17–18.

       Shortly before 11:00 p.m., Vigo County Sheriff's Deputy Christopher

 McBride was dispatched to the park because of a 911 call reporting someone

 trying to impersonate a police officer in a vehicle with red and blue lights. Dkt.

 39-3 at 9 (McBride Dep.). Deputy McBride found Mr. Caldwell, who said he

 was security and asked if he could help Deputy McBride. Dkt. 39-1 at 18–20

 (Caldwell Dep.); see id. at 5. Deputy McBride responded that he was looking

 for a suspicious vehicle and was checking the area. Dkt. 39-1 at 20 (Caldwell

 Dep.). Mr. Caldwell gave Deputy McBride his driver's license and gun permit

 and told him that there were guns in the Explorer. Id. at 22–23. Deputy

 McBride then asked Mr. Caldwell to get out of the Explorer, and after he was

 out, asked if Mr. Caldwell would let him search the vehicle. Id. Mr. Caldwell

 declined, citing the Fourth Amendment. Id. at 24. Deputy McBride then began

 searching the vehicle. Id. at 24, 26.




                                         2
Case 2:19-cv-00158-JPH-DLP Document 51 Filed 03/26/21 Page 3 of 8 PageID #: 382




       After a few minutes, Sheriff's Deputy Jared Pirtle arrived. Id. at 26; see

 dkt. 39 at 1. The deputies handcuffed Mr. Caldwell, telling him that his gun

 permit was invalid. Dkt. 39-1 at 29 (Caldwell Dep.). They then searched Mr.

 Caldwell, finding a badge that Mr. Caldwell bought when he worked for the

 Indiana Department of Correction. Id. at 33–36. They also tested the

 Explorer's red and blue lights and then told Mr. Caldwell they were impounding

 the vehicle until it was properly registered. Id. at 30, 42.

       Deputy Pirtle eventually determined that Mr. Caldwell's gun permit was

 valid. Dkt. 39-2 at 13 (Pirtle Dep.). A third sheriff's deputy, Chris Hawkins,

 then took Mr. Caldwell home and returned his guns to him. Id. at 17; dkt. 39-

 1 at 43–44 (Caldwell Dep.).

       Mr. Caldwell brought this action in April 2019, alleging that the Deputies

 violated his Fourth Amendment rights when they detained him and searched

 his vehicle. Id. The Deputies have moved for summary judgment. Dkt. 39.

                                        II.
                                  Applicable Law

       Summary judgment shall be granted "if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

 inform the court "of the basis for its motion" and specify evidence

 demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this




                                          3
Case 2:19-cv-00158-JPH-DLP Document 51 Filed 03/26/21 Page 4 of 8 PageID #: 383




 burden, the nonmoving party must "go beyond the pleadings" and identify

 "specific facts showing that there is a genuine issue for trial." Id. at 324.

       In ruling on a motion for summary judgment, the Court views the

 evidence "in the light most favorable to the non-moving party and draw[s] all

 reasonable inferences in that party's favor." Zerante, 555 F.3d at 584 (citation

 omitted).

                                        III.
                                      Analysis

       The Deputies argue that they are entitled to summary judgment because

 it was reasonable under the Fourth Amendment for them to stop Mr. Caldwell

 and search his vehicle. Dkt. 40 at 5. Mr. Caldwell responds that there were

 "no crimes being committed," so there was no reason to stop him or remove

 him from his vehicle. Dkt. 49.

       A. The Initial Stop

       The Fourth Amendment protects the "right of the people to be secure in

 their persons, houses, papers, and effects, against unreasonable searches and

 seizures." U.S. CONST. amend. IV. More than fifty years ago, in Terry v. Ohio,

 the Supreme Court explained that being stopped in public is "a serious

 intrusion upon the sanctity of the person" under the Fourth Amendment. 392

 U.S. 1, 16–17 (1968). Therefore, a brief seizure "for investigatory purposes"

 violates the Fourth Amendment unless law enforcement has "reasonable

 suspicion that criminal activity is afoot." United States v. Reedy, 989 F.3d 548,

 --- (7th Cir. 2021) (citing Terry, 392 U.S. at 21–22). "Reasonable suspicion



                                          4
Case 2:19-cv-00158-JPH-DLP Document 51 Filed 03/26/21 Page 5 of 8 PageID #: 384




 must account for the totality of the circumstances and requires more than a

 hunch but less than probable cause." Id.

       Here, Deputy McBride was dispatched to Prairie Creek Park because a

 911 call reported that someone there was impersonating a police officer. Dkt.

 39-3 at 9 (McBride Dep.). He found Mr. Caldwell's Explorer at the entrance to

 the park with no lights on, so he walked toward it and saw what "appeared to

 be the kind of lights that would be used in a regular emergency vehicle." Id. at

 11–12; see dkt. 39-1 at 21 (Caldwell Dep.). As Deputy McBride approached the

 driver's side door, he saw a belt like a police officer would wear, with a

 holstered handgun. Dkt. 39-3 at 13 (McBride Dep); see dkt. 39-1 at 18

 (Caldwell Dep.) ("[S]itting in my passenger seat . . . I had my duty belt, which

 was equipped with handcuffs, a baton, I believe a can of pepper spray, and my

 firearm."). Deputy McBride then asked Mr. Caldwell to get out of the Explorer

 Dkt. 39-3 at 16–17 (McBride Dep.); dkt. 39-1 at 22 (Caldwell Dep.).

       That situation was "plenty suspicious," so Deputy McBride did not violate

 the Fourth Amendment when he continued to investigate and asked Mr.

 Caldwell to get out of the Explorer. See Reedy, 989 F.3d at ---. Indeed, in

 Reedy, an officer responded to a report of a homeless person who appeared to

 be living in an SUV parked behind a store. Id. at ---. The officer found Mr.

 Reedy in the SUV, "wearing a bulletproof vest and sitting in a car with a two-

 way walkie-talkie, crowbar, and open knife." Id. at ---. Those observations,

 with the officer's knowledge of Mr. Reedy's criminal history, provided "ample

 authority to direct Reedy to step out of his car and to subject him to further

                                          5
Case 2:19-cv-00158-JPH-DLP Document 51 Filed 03/26/21 Page 6 of 8 PageID #: 385




 questioning and investigation." Id. at ---. The similar facts here gave the

 Deputies reasonable suspicion of criminal activity, allowing them to continue

 their investigation by stopping Mr. Caldwell. 1

       B. The Vehicle Search

       "The Fourth Amendment generally requires police to secure a warrant

 before conducting a search." Maryland v. Dyson, 527 U.S. 465, 466 (1999) (per

 curiam). However, nearly a century ago, the Supreme Court recognized "an

 exception to this requirement for searches of vehicles." Id. (citing Carroll v.

 United States, 267 U.S. 132, 153 (1925)). There is "no separate exigency

 requirement" to justify a warrantless search of a "readily mobile" vehicle; only

 probable cause is required. Id. at 467. "Probable cause to search a vehicle

 exists when, based on the totality of the circumstances, there is a fair

 probability that contraband or evidence of a crime will be found in a particular

 place." United States v. Kizart, 967 F.3d 693, 695 (7th Cir. 2020).

       Impersonating a police officer is a crime in Indiana. Ind. Code § 35-44.1-

 2-6; see Ferree v. State, 124 N.E.3d 109, 112–14 (Ind. Ct. App. 2019). Here,

 the Deputies had received a report that someone at Prairie Creek Park was

 impersonating a police officer. At the park, they found Mr. Caldwell sitting in

 an unlit Ford SUV that was equipped with police lights. Dkt. 39-1 at 17–18

 (Caldwell Dep.). He had with him a duty belt with a holstered gun—but was



 1 Neither party argues about the constitutionality of the Terry stop's duration.
 However, in Reedy, a stop lasting "about 90 minutes" was "reasonable under the
 circumstances." 989 F.3d at ---. Here, as in Reedy, "[n]othing about the timeline or
 sequence of events suggests delay by police." Id.
                                           6
Case 2:19-cv-00158-JPH-DLP Document 51 Filed 03/26/21 Page 7 of 8 PageID #: 386




 not a police officer. Id. Those facts gave the Deputies probable cause to believe

 that further evidence of impersonation would be found in Mr. Caldwell's

 vehicle. See United States v. Kimberlin, 805 F.2d 210, 228 (7th Cir. 1986).

 Therefore, any searches of the Explorer conducted during their investigation

 did not violate the Fourth Amendment. See Kizart, 967 F.3d at 695, 699.

       The Deputies also inventory-searched Mr. Caldwell's Explorer after they

 decided to impound it. Dkt. 39-3 at 30 (McBride Dep.). A legal impoundment

 allows an inventory search, see United States v. Cherry, 436 F.3d 769, 775 (7th

 Cir. 2006), and Mr. Caldwell has not alleged that the impoundment violated the

 Fourth Amendment or responded to the Deputies' argument on this issue, dkt.

 1; dkt. 40 at 8–9; dkt. 49. He has therefore abandoned any claim about the

 impoundment. See Maclin v. SBC Ameritech, 520 F.3d 781, 788 (7th Cir.

 2008). 2

       C. Vigo County Sheriff's Department

       Mr. Caldwell also named the Vigo County Sheriff's Department as a

 defendant. But the Sheriff's Department is "effectively the county," so it can be

 liable only for its own constitutional violations under Monell. See Oesterlin v.

 Cook Cty. Sheriff's Dept., 781 Fed. Appx. 517, 520 (7th Cir. 2019); see Monell v.

 Dept. of Social Servs., 436 U.S. 658 (1978). Monell liability requires an

 "underlying constitutional violation" that the Department caused through a

 policy, procedure, custom, or practice. Horton v. Pobjecky, 883 F.3d 941, 954


 2Because there is no triable issue of fact about Fourth Amendment reasonableness,
 the Court does not address Defendants' argument that they are entitled to qualified
 immunity. See dkt. 40 at 9–10.
                                           7
Case 2:19-cv-00158-JPH-DLP Document 51 Filed 03/26/21 Page 8 of 8 PageID #: 387




 (7th Cir. 2018). As explained above, Mr. Caldwell has not shown a

 constitutional violation; the Sheriff's Department is therefore entitled to

 summary judgment. See id.

                                       IV.
                                    Conclusion

       Defendants' motion for summary judgment is GRANTED. Dkt. [39].

 Final judgment will issue in a separate entry.

 SO ORDERED.

 Date: 3/26/2021




 Distribution:

 DAKOTA JAMES CALDWELL
 3215 E. Park Ave.
 Terre Haute, IN 47805

 David P. Friedrich
 WILKINSON GOELLER MODESITT WILKINSON AND DRUMMY
 dpfriedrich@wilkinsonlaw.com




                                          8
